UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6815


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRY JACKSON BENNETT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:04-cr-00315-RJC-1)


Submitted: November 1, 2019                                 Decided: November 14, 2019


Before GREGORY, Chief Judge, and KING and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Jackson Bennett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry Jackson Bennett appeals the district court’s order denying his motion for a

sentence reduction under Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See United States v. Bennett, No.

3:04-cr-00315-RJC-1 (W.D.N.C. May 23, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2